DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 04/21/2022.
Applicant’s amendments filed 04/21/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1-3, 6, and 7.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the ion implantation in the second step is performed into the entire surface of the first p-type layer in the second step”, however, claim 1 (upon which claim 2 depends) requires “forming a groove…in a predetermined region of the surface of the first p-type layer,… the predetermined region being an area outside of the ion implanted region” so that “the predetermined region” of the surface of the first p-type layer being “an area outside of the ion implanted region” would not have the ion implantation in that area. Thus, it is unclear how to perform the ion implantation of claim 2 that requires “the ion implantation in the second step is performed into the entire surface of the first p-type layer in the second step”, and to have “a predetermined region of the surface of the first p-type layer,… the predetermined region being an area outside of the ion implanted region” as required by claim 1.
The Specification does not resolve ambiguity of the claim and that renders the claim indefinite.
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites “the ion implantation in the second step is performed into the entire surface of the first p-type layer in the second step”, however, claim 1 (upon which claim 2 depends) requires “forming a groove…in a predetermined region of the surface of the first p-type layer,… the predetermined region being an area outside of the ion implanted region” so that “the predetermined region” of the surface of the first p-type layer being “an area outside of the ion implanted region” would not have the ion implantation in that area. Thus, limitations of claim 2 reciting “the ion implantation in the second step is performed into the entire surface of the first p-type layer” are in contradiction with the limitations of claim 1 that require “a predetermined region of the surface of the first p-type layer,… the predetermined region being an area outside of the ion implanted region”. Therefore, claim 2 fails to include all the limitations of the claim 1 upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0019322 to Takashima et al. (hereinafter Takashima) in view of Ohse et al. (US 2018/0175147, hereinafter Ohse) and Kawaguchi et al. (US 2008/0116512, hereinafter Kawaguchi).
With respect to Claim 1, Takashima discloses a method for producing a semiconductor device (e.g., MOSFET 600) (Takashima, Figs. 14-15, ¶0012-¶0022, ¶0042-¶0047, ¶0097-¶0106, ¶0115-¶0120) having a substrate (10) (Takashima, Figs. 14-15, ¶0098, ¶0100, ¶0104, ¶0115), a first n-type layer (22) of n-type Group III nitride semiconductor on the substrate (10), and a first p-type layer (24) of p-type Group III nitride semiconductor on the first n-type layer (22), the method comprising:
       sequentially forming the first n-type layer (22) (Takashima, Figs. 14-15, ¶0100-¶0101, ¶0117) and the first p-type layer (24) as a first step (S510);
       forming an ion implanted region (e.g., p+-type region 28) (Takashima, Figs. 14-15, ¶0100, ¶0117) by ion implantation into a surface of the first p-type layer (24) after the first step as a second step (S510);
       forming a groove (55) (Takashima, Figs. 14-15, ¶0117) having a depth reaching the first n- type layer (22) in a predetermined region (e.g., between p+-type regions 28) of the surface of the first p-type layer (24) and dividing the first p-type layer so that the ion implanted region (28) is included in the divided first p-type layer after the second step as a third step (S518), the predetermined region (e.g., between p+-type regions 28) being an area outside of the ion implanted region (28) and not contacting with the ion implanted region (28); and
       forming a p-type impurity region (59) (Takashima, Figs. 14-15, ¶0118) in a region with a predetermined depth from a surface of the first n-type layer (22) and a width of the first p-type layer (24) below the ion implanted region (26/28) through heat treatment (e.g., annealing to activated the p-type region 59, step S530) (Takashima, Figs. 14-15, ¶0118, ¶0120) after the third step (S518) as a fourth step (S519 and S530).
Further, Takashima does not specifically disclose forming a p-type impurity region by diffusing p-type impurity in the first p-type layer through heat treatment.
However, Ohse teaches forming a p-type impurity region (4) (Ohse, Fig. 9, ¶0069-¶0072, ¶0041, ¶0043, ¶0046) in a region with a predetermined depth from a surface of the first n-type layer (5) and a width of the first p-type layer (4) is below the ion implanted region (e.g., p+++ contact region 8), wherein the p-type impurity region (4) is formed so as not to cover corners of the gate insulating film (9) included in the trench (18), wherein the p-type impurity region (4) enables pn-junction (Ohse, Fig. 9, ¶0041) between the p-type impurity region (4) and the n-type region (5) to prevent an application of a high electric field at a part of the gate insulating film (9) at the bottom of the trench.
Further, Kawagachi teaches forming MOS transistor (Kawagachi, Figs. 1-7, ¶0003, ¶0025-¶0051) comprising the p-type impurity region (3) below the ion implanted region (e.g., p+ contact region 6) (Kawagachi, Fig. 6, ¶0042) by diffusing p-type impurity in the first p-type layer (4) through heat treatment after forming the trench including the gate insulating film (7) to prevent current from being locally generated in the device region and to improve the avalanche withstanding capabilities of the device (Kawagachi, Figs. 1, 6, ¶0051), wherein the ion implantation is performed by using mask (11) (Kawagachi, Figs. 1, 6, ¶0042) into the surface of the p-type layer (4) to form an ion implanted region (e.g., p+ type high concentration regions 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Takashima by forming a p-type impurity region below the ion implanted region separated from the trench as taught by Ohse, wherein the p-type impurity region below the ion implanted region is formed by diffusing p-type impurity through heat treatment as taught by Kawagachi to have the method, comprising: forming a p-type impurity region by diffusing p-type impurity in the first p-type layer through heat treatment in order to prevent of an application of high electric field at a part of the gate insulating film at the bottom of the trench; and to provide p-type column regions to prevent current from being locally generated in the device region, and thus to improve the avalanche withstanding capabilities of the device (Ohse, ¶0041; Kawagachi, ¶0003, ¶0042, ¶0051).
Regarding Claim 2, Takashima in view of Ohse and Kawagachi discloses the method for producing the semiconductor device 29according to claim 1. Further, Takashima does not specifically disclose that the ion implantation in the second step is performed into the entire surface of the first p-type layer in the second step.
However, Kawagachi teaches forming MOS transistor (Kawagachi, Figs. 1-7, ¶0003, ¶0025-¶0051) comprising the p-type impurity region (3) below the ion implanted region (e.g., p+ contact region 6) (Kawagachi, Fig. 6, ¶0042) by diffusing p-type impurity in the first p-type layer (4) through heat treatment after forming the trench including the gate insulating film (7) to prevent current from being locally generated in the device region and to improve the avalanche withstanding capabilities of the device (Kawagachi, Figs. 1, 6, ¶0051), wherein the ion implantation is performed by using mask (11) (Kawagachi, Figs. 1, 6, ¶0042) into the entire surface of the p-type layer (4) to form an ion implanted region (e.g., p+ type high concentration regions 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Takashima/Ohse/Kawagachi by forming the ion implanted region using a mask as taught by Kawagachi to have the method, wherein the ion implantation in the second step is performed into the entire surface of the first p-type layer in the second step in order to provide p-type column regions to prevent current from being locally generated in the device region, and thus to improve the avalanche withstanding capabilities of the device (Kawagachi, ¶0003, ¶0042, ¶0051).
Regarding Claim 3, Takashima in view of Ohse and Kawagachi discloses the method for producing the semiconductor device 29according to claim 1. Further, Takashima discloses the method, wherein the ion implantation in the second step (S510, forming an ion implanted region including the p+-type region 28) (Takashima, Figs. 14-15, ¶0100-¶0101, ¶0117) is performed into a region inside the first p-type layer (24) being divided in the third step (S518).
Regarding Claim 6, Takashima in view of Ohse and Kawagachi discloses the method for producing the semiconductor device 29according to claim 3. Further, Takashima discloses the method, wherein the semiconductor device (600) (Takashima, Figs. 14-15, ¶0115-¶0120) is a FET having a trench gate structure (52/54) (Takashima, Figs. 14-15, ¶0106, ¶0118, ¶0120) with the groove as a trench (55), the trench (55) including a gate insulating film (52) formed on a bottom surface and a side surface of the trench and the gate insulating film (52) being not contacting with the ion implanted region (28), but does not specifically disclose that the p-type impurity region is formed so as not to cover corners of the gate insulating film.
However, Ohse teaches forming a p-type impurity region (4) (Ohse, Fig. 9, ¶0069-¶0072, ¶0041, ¶0043, ¶0046) in a region with a predetermined depth from a surface of the first n-type layer (5) and a width of the first p-type layer (4) is below the ion implanted region (e.g., p+++ contact region 8), wherein the p-type impurity region (4) is formed so as not to cover corners of the gate insulating film (9) included in the trench (18), wherein the p-type impurity region (4) enables pn-junction (Ohse, Fig. 9, ¶0041) between the p-type impurity region (4) and the n-type region (5) to prevent an application of a high electric field at a part of the gate insulating film (9) at the bottom of the trench.
Further, Kawagachi teaches forming MOS transistor (Kawagachi, Figs. 1-7, ¶0003, ¶0025-¶0051) comprising the p-type impurity region (3) below the ion implanted region (e.g., p+ contact region 6) (Kawagachi, Fig. 6, ¶0042) by diffusing p-type impurity in the first p-type layer (4) through heat treatment after forming the trench including the gate insulating film (7) to prevent current from being locally generated in the device region and to improve the avalanche withstanding capabilities of the device (Kawagachi, Figs. 1, 6, ¶0051).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Takashima/Ohse/Kawagachi by forming a p-type impurity region below the ion implanted region separated from the trench as taught by Ohse, wherein the p-type impurity region below the ion implanted region is formed by diffusing p-type impurity through heat treatment as taught by Kawagachi to have the method, wherein the p-type impurity region is formed so as not to cover corners of the gate insulating film in order to prevent of an application of high electric field at a part of the gate insulating film at the bottom of the trench; and to provide p-type column regions to prevent current from being locally generated in the device region, and thus to improve the avalanche withstanding capabilities of the device (Ohse, ¶0041; Kawagachi, ¶0003, ¶0042, ¶0051).
Regarding Claim 7, Takashima in view of Ohse and Kawagachi discloses the method for producing the semiconductor device 29according to claim 3. Further, Takashima discloses the method, wherein the semiconductor device (600) (Takashima, Figs. 14-15, ¶0115-¶0120) is a FET having a trench gate structure (52/54) (Takashima, Figs. 14-15, ¶0106, ¶0118, ¶0120) with the groove as a trench (55), the trench (55) including a gate insulating film (52) formed on a bottom surface and a side surface of the trench, and the trench being not contacting with the ion implanted region (28), and wherein the p-type impurity region (59) is formed so as to be in contact with corners of the gate insulating film (52).
Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0175147 to Ohse in view of Kawaguchi (US 2008/0116512).
With respect to Claim 1, Ohse discloses a method for producing a semiconductor device (e.g., vertical MOSFET) (Ohse, Figs. 1-9, 10-15, ¶0038-¶0072, ¶0073-¶0091, ¶0101) having a substrate (1) (Ohse, Figs. 1, 4, 9, ¶0039, ¶0069, ¶0072, ¶0101), a first n-type layer (2/5) of n-type Group III nitride semiconductor (MOSFET including a wide bandgap semiconductor material other than silicon carbide, for example, gallium nitride (GaN)) (Ohse, Figs. 1, 4, 9, ¶0101) on the substrate (1), and a first p-type layer (6) of p-type Group III nitride semiconductor on the first n-type layer (2/5), the method comprising:
       sequentially forming the first n-type layer (2/5) (Ohse, Figs. 1, 4, 9, ¶0048-¶0049, ¶0051, ¶0069) and the first p-type layer (6) as a first step;
       forming an ion implanted region (e.g., p+++-type contact region 8) (Ohse, Figs. 1, 4, 9, ¶0052, ¶0072) by ion implantation into a surface of the first p-type layer (6) after the first step as a second step;
       forming a groove (18) (Ohse, Figs. 1, 5, 9, ¶0054) having a depth reaching the first n- type layer (2/5) in a predetermined region (e.g., between p+++ -type contact regions 8) of the surface of the first p-type layer (6) and dividing the first p-type layer (6) so that the ion implanted region (8) is included in the divided first p-type layer after the second step as a third step, the predetermined region (e.g., between p+++ -type contact regions 8) being an area outside of the ion implanted region (8) and not contacting with the ion implanted region (8); and
       forming a p-type impurity region (3/4) (Ohse, Figs. 1, 9, ¶0040-¶0041) in a region with a predetermined depth from a surface of the first n-type layer (5) and a width of the first p-type layer (e.g., 4) below the ion implanted region (8).
Further, Ohse does not specifically disclose forming a p-type impurity region by diffusing p-type impurity in the first p-type layer through heat treatment after the third step as a fourth step.
However, Kawagachi teaches forming MOS transistor (Kawagachi, Figs. 1-7, ¶0003, ¶0025-¶0051) comprising the p-type impurity region (3) below the ion implanted region (e.g., p+ contact region 6) (Kawagachi, Fig. 6, ¶0042) by diffusing p-type impurity in the first p-type layer (4) through heat treatment after forming the trench including the gate insulating film (7) to prevent current from being locally generated in the device region and to improve the avalanche withstanding capabilities of the device (Kawagachi, Figs. 1, 6, ¶0051), wherein the ion implantation is performed by using mask (11) (Kawagachi, Figs. 1, 6, ¶0042) into the surface of the p-type layer (4) to form an ion implanted region (e.g., p+ type high concentration regions 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Ohse by forming the p-type impurity region below the ion implanted region by diffusing p-type impurity through heat treatment and after forming the trench as taught by Kawagachi to have the method, comprising: forming a p-type impurity region by diffusing p-type impurity in the first p-type layer through heat treatment after the third step as a fourth step in order to provide p-type column regions to prevent current from being locally generated in the device region, and thus to improve the avalanche withstanding capabilities of the device (Kawagachi, ¶0003, ¶0042, ¶0051).
Regarding Claim 2, Ohse in view of Kawagachi discloses the method for producing the semiconductor device 29according to claim 1. Further, Ohse does not specifically disclose that the ion implantation in the second step is performed into the entire surface of the first p-type layer in the second step.
However, Kawagachi teaches forming MOS transistor (Kawagachi, Figs. 1-7, ¶0003, ¶0025-¶0051) comprising the p-type impurity region (3) below the ion implanted region (e.g., p+ contact region 6) (Kawagachi, Fig. 6, ¶0042) by diffusing p-type impurity in the first p-type layer (4) through heat treatment after forming the trench including the gate insulating film (7) to prevent current from being locally generated in the device region and to improve the avalanche withstanding capabilities of the device (Kawagachi, Figs. 1, 6, ¶0051), wherein the ion implantation is performed by using mask (11) (Kawagachi, Figs. 1, 6, ¶0042) into the entire surface of the p-type layer (4) to form an ion implanted region (e.g., p+ type high concentration regions 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Ohse/Kawagachi by forming the ion implanted region using a mask as taught by Kawagachi to have the method, wherein the ion implantation in the second step is performed into the entire surface of the first p-type layer in the second step in order to provide p-type column regions to prevent current from being locally generated in the device region, and thus to improve the avalanche withstanding capabilities of the device (Kawagachi, ¶0003, ¶0042, ¶0051).
Regarding Claim 3, Ohse in view of Kawagachi discloses the method for producing the semiconductor device 29according to claim 1. Further, Ohse discloses the method, wherein the ion implantation in the second step (e.g., forming an ion implanted region including the p+++-type region 8) (Ohse, Figs. 1, 4, 9, ¶0052, ¶0072) is performed into a region inside the first p-type layer (6) being divided in the third step (e.g., forming a trench to divide the first p-type layer 6).
Regarding Claim 6, Ohse in view of Kawagachi discloses the method for producing the semiconductor device 29according to claim 3. Further, Ohse discloses the method, wherein the semiconductor device (Ohse, Fig. 9, ¶0069-¶0090) is a FET having a trench gate structure (18) (Ohse, Figs. 1, 9, ¶0054, ¶0060, ¶0077, ¶0089-¶0090) with the groove as a trench (18), the trench (18) including a gate insulating film (9) formed on a bottom surface and a side surface of the trench and the gate insulating film (9) being not contacting with the ion implanted region (8), and wherein the p-type impurity region (e.g., 4) is formed so as not to cover (e.g., p++ - type region 4 is provided so as to  be separated from the bottom and corner portions of the trench 18) (Ohse, Figs. 1, 9, ¶0041, ¶0072) corners of the gate insulating film (9).
Regarding Claim 7, Ohse in view of Kawagachi discloses the method for producing the semiconductor device 29according to claim 3. Further, Ohse discloses the method, wherein the semiconductor device (Ohse, Fig. 9, ¶0069-¶0090) is a FET having a trench gate structure (18) (Ohse, Figs. 1, 9, ¶0054, ¶0060, ¶0077, ¶0089-¶0090) with the groove as a trench (18), the trench (18) including a gate insulating film (9) formed on a bottom surface and a side surface of the trench, and the trench being not contacting with the ion implanted region (8), and wherein the p-type impurity region (e.g., 3) is formed so as to be in contact (e.g., p++ - type region 3 is provided to cover bottom and corner portions of the trench 18) (Ohse, Figs. 1, 9, ¶0040, ¶0041) with corners of the gate insulating film (9).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891